Stradley Ronon Stevens & Young, LLP 2005 Market Street, Suite 2600 Philadelphia, PA19103-7098 Telephone215.564.8000 Fax215.564.8120 www.stradley.com May 12, 2011 VIA EDGAR Filing Desk U.S. Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re:Bennett Group of Funds File Nos. 333-169582 and 811-22478 Dear Sir or Madam: Attached herewith is Pre-Effective Amendment No. 4 to the Registration Statement on Form N-1A (the “Pre-Effective Amendment”) for the Bennett Group of Funds (the “Registrant”).The Pre-Effective Amendment is being filed with the Securities and Exchange Commission (“SEC”) via EDGAR pursuant to Rule 472 under the Securities Act of 1933, as amended. This Pre-Effective Amendment is being filed solely for the purpose of providing an updated auditor’s consent. Although the Registrant recognizes that the SEC is under no legal obligation to declare the Registrant’s Registration Statement effective within a certain time period, the Registrant respectfully seeks to receive an order of effectiveness as soon as practicable, as detailed in the previously filed acceleration request. Please contact the undersigned directly at (215) 564-8554 with any comments or questions relating to this filing. Sincerely yours, /s/ Alexander F. Smith Alexander F. Smith
